Citation Nr: 1237074	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

In connection with this appeal, the Veteran and his brother testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files. 

This case was previously before the Board, most recently in August 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In August 2011, the Veteran was afforded a VA examination.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the VA examiner diagnosed alcohol dependence, in early full remission, and provided an Axis II diagnosis of personality disorder not otherwise specified (NOS).  The examiner reported that while the Veteran exhibited some symptoms of PTSD and had a sufficient PTSD stressor, the Veteran did not exhibit symptoms sufficient to warrant a diagnosis of PTSD in accordance with DSM-IV criteria.  Additionally, the examiner noted that while the Veteran did exhibit symptoms of depression, he did not meet the DSM-IV criteria for a mood disorder at the time of his VA examination.  

A review of the record shows that during the pendency of this appeal, the Veteran has been diagnosed as having depression, anxiety, and PTSD by a combination of VA examiners, VA Medical Center mental health treatment providers, and private mental health treatment providers.  

The Board notes that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Veteran may not have a psychiatric disability that is subject to VA compensation at this time, the August 2011 VA examiner did not explicitly state that the Veteran has not had a psychiatric disability that was related to his active service at any time during the pendency of this claim.  

Therefore, the Board finds that an addendum opinion as to whether the Veteran has had a psychiatric disability that was related to his active service at any time during the pendency of this claim.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records

2. Then, the Veteran's claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to the VA examiner who performed the August 2011 VA examination for a complete review and an addendum opinion.

Based upon the review of the record, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

The examiner should then provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to service, to specifically include his diagnosis of depression therein.  

The supporting rationale for all opinions expressed must be provided.  

If the August 2011 VA examiner is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another psychiatrist or psychologist to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

